     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 1 of 15



 1   Michael Paretti
     Nevada Bar No. 13926
 2   Becca Wahlquist
     Admitted pro hac vice
 3   SNELL & WILMER L.L.P.
     3883 Howard Hughes Parkway, Suite 1100
 4   Las Vegas, NV 89169
     Telephone: (702) 784-5200
 5   Facsimile: (702) 784-5252
     Email: mparetti@swlaw.com
 6
     Attorneys for Defendant
 7   Credit One Bank, N.A.
 8
                                  UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
     BRANDON THOMPSON, on behalf of                    CASE NO.: 2:20-cv-00266-GMN-EJY
11   himself and all others similarly situated,
                                                       MOTION TO STAY LITIGATION AND
12                          Plaintiff,                 DISCOVERY PENDING U.S. SUPREME
                                                       COURT’S DETERMINATION ON
13   vs.                                               MEANING OF “ATDS” UNDER 47 U.S.C. §
                                                       227(a)
14   CREDIT ONE BANK, N.A.,
15                          Defendant.
16

17          Defendant Credit One Bank, N.A. (“Credit One”), by and through its counsel, the law firm
18   of Snell & Wilmer L.L.P., hereby moves to stay this action pending the United States Supreme
19   Court’s determination in Facebook, Inc. v. Duguid., No. 19-511 (S. Ct.) (“Facebook”), petition
20   for certiorari accepted July 9, 2020.
21          Recognizing the impact of the Supreme Court’s analysis of 47 U.S.C. § 227(b), under
22   which Plaintiff asserts his claims in this litigation, this Court previously stayed discovery pending
23   the Supreme Court’s ruling on the constitutionality of Section 227(b). See ECF No. 26. Three
24   days after the Supreme Court found Section 227(b) of the Telephone Consumer Protection Act
25   (“TCPA”) unconstitutional, and severed the offending provision, the Supreme Court granted
26   certiorari in Facebook to resolve the remaining and central question of what constitutes an
27   Automatic Telephone Dialing System (“ATDS”) restricted by the TCPA.
28
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 2 of 15



 1          The Supreme Court’s determination on the ATDS question will resolve an issue central to

 2   any allegations of liability in this case and will impact whether Plaintiff’s claims should be

 3   dismissed and, if not, what discovery would be appropriate.         A further delay to await this

 4   definitive ruling on TCPA Section 227(b) will pose no harm to Plaintiff, whose money-damages

 5   claims regarding the three text messages he received in 2017 and 2018 were not brought for

 6   fifteen months after receipt of the final text message and are minimal. Moreover, a stay will

 7   eliminate the risk that the parties and Court will waste resources in burdensome litigation and

 8   discovery that may be proved needless by the Supreme Court’s decision. Thus, this putative class

 9   action case should be stayed for determination of the second question raised by Facebook’s

10   certiorari petition, just as it was stayed while the Supreme Court determined Facebook’s first

11   question on appeal that was answered in the Barr ruling.

12          This Motion is based upon the following memorandum of points and authorities, the

13   papers and pleadings on file herein, and any oral argument that the Court may entertain. 1

14                       MEMORANDUM OF POINTS AND AUTHORITIES

15                                       I.     INTRODUCTION

16          As this Court is aware, in January 2020 the Supreme Court granted certiorari in Barr v.

17   American Assoc. of Political Consultants, Inc., case no. 19-631, to consider whether Section

18   227(b) of the TCPA was constitutional under the First Amendment. On July 6, 2020, a plurality

19   of justices found Section 227(b) unconstitutional, but as a remedy, severed language from that

20   section instead of eliminating Section 227(b) as Justice Gorsuch argued in dissent should have

21   been done. Three days after its ruling in Barr, the Supreme Court accepted certiorari on the

22
     1
23     On July 10, Credit One’s counsel emailed Plaintiff’s counsel querying whether Plaintiff was
     agreeable to a stay pending disposition of Facebook. Credit One’s counsel sent a follow-up email
24   on July 13, 2020, again requesting Plaintiff’s position of whether this action should be stayed
     pending disposition of Facebook. On July 16, 2020, Credit One’s counsel and Plaintiff’s counsel
25
     conducted a telephonic meet and confer in good-faith to discuss a stay of litigation and the instant
26   motion. Plaintiff’s counsel indicated they were not agreeable to a stay pending resolution of
     Facebook given the anticipated time before a decision is reached in that case. Accordingly, the
27   parties could not reach a resolution without Court intervention and Credit One prepared this
     Motion.
28

                                                    -2-
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 3 of 15



 1   other central question regarding Section 227(b) liability that had been brought by Facebook, Inc.,

 2   in the two questions for the Supreme Court’s review involving non-marketing text messages

 3   Facebook had sent to a customer-provided number. See Facebook Petition for Certiorari, attached

 4   as Exhibit A. 2

 5          The Facebook petition first raised the same constitutional challenge raised in Barr, and

 6   then asked the Supreme Court to determine what equipment would be encompassed within the

 7   definition of “ATDS” systems in Section 227(a) of the TCPA, given the circuit split on that

 8   question and the Ninth Circuit’s outlier position that had been applied to Facebook’s appeal in

 9   that Circuit.     See id. at 2 (Question 2:   “Whether the definition of ATDS in the TCPA

10   encompasses any device that can ‘store’ and ‘automatically dial’ telephone numbers, even if the

11   device does not ‘use a random or sequential number generator.’”).

12          The statutory definition of ATDS—and in particular, its “random or sequential number

13   generator” language—has created much confusion and resulted in divergent opinions in the

14   circuit courts. Compare Dominguez v. Yahoo, Inc. 846 F.3d 116 (3d Cir. 2018) (requiring random

15   number generation); Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d 1301 (11th Cir.

16   2020) (same); and Gadelhak v. AT&T Servs., Inc., 950 F.3d 458 (7th Cir. 2020) (same); with

17   Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018) (dialing numbers from a stored

18   list sufficient) and Duran v. La Boom Disco, Inc., 955 F.3d 279 (2d Cir. 2020) (same). See also

19   Facebook’s Supplemental Brief, filed on July 7, 2020, attached as Exhibit B (describing

20   deepened Circuit split on ATDS). Taking up this question, the Supreme Court is now set to

21   resolve the central question of Section 227(b) liability for use of an ATDS, given that the Third,

22
     2
23     Knowing that federal courts do not grant stays for Supreme Court decisions before a petition for
     certiorari has been granted by the Supreme Court, Credit One’s earlier stay was not sought under
24   Facebook as there was no certainty that certiorari would be taken—and indeed, had Section
     227(b) been invalidated in Barr, there would have been no need for the Supreme Court to take up
25
     review of Facebook’s second question on the meaning of ATDS. See, e.g., A.M. by & through
26   Deora v. Bridgecrest Acceptance Corp., No. 4:20-CV-00553-SEP, 2020 WL 3489280, at *3
     (E.D. Mo. June 26, 2020) (granting stay for Barr and advising that another motion for a stay may
27   be brought should certiorari be granted for Facebook, but that a stay for Facebook would be
     premature with no certiorari granted).
28

                                                   -3-
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 4 of 15



 1   Seventh, and Eleventh Circuits have held that a system that does not randomly/sequentially

 2   generate and dial numbers is not considered to be sent via an “ATDS” restricted by the TCPA,

 3   but the Ninth and Second Circuits disagree.

 4          The Supreme Court will settle the question of “what is an ATDS” for good, with a

 5   decision likely in the next six to seven months. 3 Plaintiff, who waited fifteen months after

 6   receiving his third text message from Credit One to bring his putative nationwide TCPA class

 7   action, was in no rush to bring his statutory damages claims for the three text messages he

 8   received between October 2017 and December 2018. Now, however, he will assert that he should

 9   not be required to wait to pursue classwide discovery on all text messages sent by Credit One

10   since February 2016, even though the viability of his and his putative class members’ claims

11   will depend on the Supreme Court’s determination concerning which side of the federal circuit

12   court split is correct on the meaning of “ATDS” under the statute. A stay of discovery in such

13   circumstances to allow the Supreme Court to complete its review of Section 227(b) is the best

14   course of action—particularly when, as detailed below, much of the discovery puts directly at

15   issue the definition of “ATDS.” 4

16          The reasons for a stay at this time pending the Supreme Court’s determination in

17   Facebook are the same as those detailed in Credit One’s previous motion seeking a stay while the

18   Supreme Court determined Section 227(b)’s constitutionality in Barr. First, no damage will

19   result to either party if the Court enters a stay of litigation. Second, Credit One will invariably

20   suffer hardship or inequity if this action is not stayed because it would force Credit One to

21   conduct discovery and motion practice in a putative nationwide class action when the significant

22   3
       The Barr petition was taken January 10, 2020, with a decision on July 6, 2020—a little under
23   seven months all told, even with a two-week delay of oral argument given COVID-19
     rescheduling. The Facebook briefing and argument schedule has not yet been released, but
24   briefing will be set to take place during the Court’s summer recess, with an oral argument likely
     to be set in the Fall and a decision rendered in about the same time frame as in Barr—which
25
     would mean a ruling in early February.
26
     4
       Indeed, even before this Court lifted the Barr stay [ECF No. 30] (and while Plaintiff had still not
27   informed Credit One whether he would agree to a stay pending disposition of Facebook (see
     n.1)), Plaintiff served extensive classwide discovery on Credit One on July 13, 2020, seeking
28   information on all text messages sent by Credit One since February 2016.
                                                     -4-
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 5 of 15



 1   expenditure of resources involved in those battles could well prove to be unnecessary, should the

 2   Supreme Court agree that the kind of devices restricted by the TCPA as “ATDS” devices are

 3   those that randomly/sequentially dial numbers, as the Third, Seventh, and Eleventh Circuits have

 4   found. Third, a stay would serve the orderly course of justice measured in terms of the

 5   simplifying or complicating of issues of proof and questions of law which could be expected to

 6   result from a stay. Failing to wait for a ruling from the Supreme Court on this central issue of

 7   liability under Section 227(b)—the meaning of “ATDS”—will waste judicial and party resources

 8   and create procedural uncertainty and confusion, since Plaintiff’s interpretation of “ATDS” may

 9   be fundamentally changed by the Supreme Court’s opinion, and various other circuit courts have

10   their own disparate interpretations of “ATDS” that will be resolved by the Supreme Court.

11          Fourth, and finally, even in the scant time since the Facebook petition was granted

12   certiorari, other federal district courts have begun staying TCPA litigation based on this very

13   issue. Those courts have found that the best approach is to wait for much-needed clarity from the

14   Supreme Court to avoid wasting judicial and party resources. Credit One believes that this Court

15   should make this same finding and stay further proceedings until the Supreme Court, in

16   Facebook, determines what dialing equipment Section 227(b) actually regulates.

17                                        II.    BACKGROUND

18          Plaintiff alleges that between October 26, 2017, and December 7, 2018, Credit One sent

19   him three text messages to his cellular phone. Pl.’s Compl., ECF No. 1, at ¶¶ 40-42. 5 Plaintiff

20   asserts that all of Credit One’s text messages are “robocalls” restricted by Section 227(b) of the

21   TCPA. Id. at ¶¶ 3, 34, 44. Thus, alleging that an “ATDS” was used to call him (see id.) and that

22   Credit One lacked his prior consent for the text messages, Plaintiff alleges the three text messages

23   he received violate the TCPA and purports to bring this action individually on behalf of all others

24   similarly situated, consisting of:

25
     5
26     Credit One has filed its response to Plaintiff’s complaint, challenging Plaintiff’s Article III
     standing to sue for the receipt of three transactional text messages sent in that 14-month period,
27   and also move to strike Plaintiff’s class allegations. That Motion has yet to be ruled upon, which
     is another reason that a stay pending Facebook would be beneficial, if the Court wishes to defer
28   consideration of the standing question before any further proceedings ensue.
                                                    -5-
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 6 of 15



 1                  All persons in the United States to whose cellular telephone number
                    Credit One and/or its agent(s) sent a non-emergency text message
 2                  within 4 years of the Complaint in this action through the
 3                  utilization of any automatic telephone dialing system without
                    said person’s prior express consent.
 4

 5   Id. at ¶ 51 (emphasis added). The “utilization of any automatic telephone dialing system”

 6   (“ATDS”) in calls to a putative class member is thus a central requirement for class membership.

 7   Id.

 8                                         III.    ARGUMENT

 9          A district court has discretionary power to stay proceedings. Landis v. N. Am. Co., 299

10   U.S. 248, 254 (1936). The court “may, with propriety, find it is efficient for its own docket and

11   the fairest course for the parties to enter a stay of an action before it, pending resolution of

12   independent proceedings which near upon the case.” Leyva v. Certified Grocers of Cal. Ltd., 593

13   F.2d 857, 863 (9th Cir. 1979). Some of the factors the Court weighs in deciding whether to stay a

14   pending proceeding are “the possible damage which may result from the granting of a stay, the

15   hardship or inequity which a party may suffer in being required to forward, and the orderly course

16   of justice measured in terms of the simplifying or complicating of issues, proof, and questions of

17   law which could be expected to result from a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098,

18   1110 (9th Cir. 2005). All of the Landis factors favor entering a stay here.

19   A.     No Damage to Plaintiff Will Result from the Court Entering a Stay of Litigation.

20          Plaintiff will not suffer damage or harm if the court enters a stay of litigation. He waited

21   until February 6, 2020 to bring his claims fifteen months after he claims to have received two text

22   messages at issue (December 6 and 7, 2018 (see Compl., ECF No. 1, at ¶¶ 41-42)), and over two

23   years after receiving the first text on October 26, 2017 (see Compl., ECF No. 1, at ¶ 40). Thus he

24   cannot argue that speed is suddenly of an essence here.

25          Moreover, Plaintiff is seeking money damages in the form of statutory damages. Compl.,

26   ECF No. 1, at ¶¶ 73-74 and 12:3-8. A delay in receiving statutory damages is not a sufficient

27   reason to deny a Landis stay. See CMAX, Inc. v. Hall, 300 F.2d 265, 269 (9th Cir. 1962) (holding

28

                                                     -6-
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 7 of 15



 1   that where the party opposing the stay seeks money damages, a delay in recovery of damages “is

 2   not the kind of prejudice which should move a court to deny a requested postponement”).

 3           Plaintiff’s counsel have indicated they do not want to wait to see what the Supreme Court

 4   finds, and want to press forward with their classwide discovery requests seeking extensive

 5   records and information from Credit One on behalf of a nationwide class (members of which

 6   would reside in federal circuits in which courts have found that targeted calls to customer-

 7   provided numbers are not placed with an ATDS). However, because delay is inherent in any stay,

 8   arguments of delay cannot alone preclude a stay. See, e.g., Johnson v. Five Points Ctr., LLC, No.

 9   18-CV-05551-JSC, 2019 WL 3503045, at *1 (N.D. Cal. Aug. 1, 2019) (staying case to await

10   Ninth Circuit’s decision in related cases that could affect merits determinations, and affirming

11   that “delay alone does not constitute prejudice”).

12           Given Plaintiff’s own delay in filing his lawsuit, Plaintiff is not at risk for hardship or

13   prejudice from a further delay to allow the Supreme Court to resolve an issue fundamental to this

14   case. This case is still in its infancy, with a motion to dismiss for lack of standing pending, and

15   with discovery barely set to commence. The Court and the parties will benefit from a ruling from

16   the United States Supreme Court that will potentially dispose of this litigation or limit issues for

17   discovery, dispositive motion practice, and if necessary, trial.

18           Plaintiff’s desire to pursue his own statutory damages (capped at $1,500 each, or $4,500

19   total if he is able to prove both liability and willfulness), and his real desire to certify a nationwide

20   class putting what he hopes would be tens or hundreds of millions of dollars at issue, should not

21   require Credit One and this Court to undergo the rigors of class discovery and the inevitable

22   discovery battles at this time, and to proceed forward under unclear questions of “what is an

23   ATDS,” when that question central to the parties’ dispute will be settled by the Supreme Court in

24   the near future. See Johnson, 2019 WL 3503045, at *1 (“proceeding on the . . . practices issue

25   while the Ninth Circuit is considering the legality of the very practice challenged here would be

26   inefficient and potentially lead to inconsistent results.”).

27

28

                                                       -7-
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 8 of 15



 1   B.     On the Other Hand, Credit One Would Suffer Hardship and Inequity if the Case is
            Not Stayed.
 2

 3          Credit One would suffer inequity if it is forced to spend money and expend significant

 4   human and technological resources to proceed to defend a putative class action case that might be

 5   resolved or significantly narrowed as a result of the Supreme Court’s ruling. Indeed, Courts have

 6   found the second Landis factor is satisfied when a defendant can demonstrate that failing to stay

 7   the case could deprive the defendant of the opportunity to wait for another case on a potentially

 8   controlling point of law. See Minor v. FedEx, 2009 WL 1955816, at *1 (N.D. Cal. July 6, 2009)

 9   (“it certainly appears to be a hardship to conduct pointless discovery that may well be moot

10   following a holding in Brinker.”); see also Gong-Chun v. AETNA, Inc., 2010 WL 1980175 at * 4

11   (E.D. Cal. 2010) (finding second Landis factor met and that defendant had made out a “clear case

12   of hardship” where pending decision could render discovery inefficient or pointless).

13          Here, on July 13, 2020 (before responding to Credit One’s request to stay), Plaintiff

14   served discovery not just about the three text messages he had received, but asking for

15   information on every text message “sent with an ATDS” since February 2016 by a national bank

16   with millions of customers. The definition of “automatic telephone dialing system” is central to

17   interpreting and responding to that discovery, as detailed in the examples below. It would waste

18   resources for the parties to debate sufficiency of discovery responses stemming from the parties’

19   central disagreement about the meaning of “ATDS” or “automatic telephone dialing system,”

20   when that term is set to be definitively interpreted by the Supreme Court.

21           Plaintiff’s discovery puts the “what is an ATDS” question squarely at issue and

22   demonstrates why a stay is necessary. For example, Plaintiff’s interrogatories seek information

23   on the number of calls and texts Credit One sent/placed since February 2016 with an “ATDS”:

24                  State how many cellular telephone numbers you have called, or sent
                    text messages to, during the past four years prior to the date of the
25                  Complaint filed in this action using an automatic telephone
26                  dialing system.

27   See excerpts from Plaintiff’s First Set of Interrogatories to Credit One, attached as Exhibit C, at

28   Interrogatory No. 3 (emphasis added). Plaintiff further asks Credit One to identify each person

                                                    -8-
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 9 of 15



 1   who received a text message meeting several qualifications—including being sent “through

 2   utilization of any automatic telephone dialing system”—and asks for the date of each text, the

 3   telephone number texted, and further detailed information. Id., at Interrogatory No. 2 (emphasis

 4   added). The burdens on Credit One of having to respond (and object) to such discovery are

 5   apparent when “ATDS” lacks a uniform definition in federal circuit cases, and when the Supreme

 6   Court’s determination of an ATDS could give Credit One a complete defense to Plaintiff’s own

 7   claims.

 8             Plaintiff, who received three text messages in 2017 and 2018 and alleges that an ATDS

 9   was used to place those texts, wants to question Credit One—a bank with millions of customers—

10   about every text it has sent since February 2016, asking it to admit to use of an ATDS or describe

11   use of an ATDS, when the definition of ATDS is completely unsettled but soon to be determined.

12   For example, Plaintiff seeks information on every text message sent for any reason since

13   February 2016 by a national bank with millions of customers. When Credit One responds that it

14   did not use an ATDS in any texts (and so has nothing to produce), and Plaintiffs claim in turn that

15   any system that can store information is an ATDS (a definition of ATDS that is now being

16   reviewed by the Ninth Circuit in the Facebook matter), this Court would be asked to weigh in on

17   “what is an ATDS” with a ruling that could well be inconsistent with that entered just months

18   later by the Supreme Court.

19             To illustrate the burdens on Credit One of proceeding while the definition of “ATDS” is

20   unsettled, the best example is Plaintiff’s Request for Production 15, which seeks:

21                    The complete database tables showing the date, time, substance and
                      other text details for (1) All persons in the United States (2) to
22
                      whose cellular telephone number Credit One and/or its agent(s) sent
23                    a non-emergency text message (3) within 4 years of the
                      Complaint in this action (4) through the utilization of any
24                    automatic telephone dialing system (5) without said person’s
                      prior express consent. If this request is impossible to satisfy,
25                    produce electronic information in CSV format sufficient to show as
26                    much of the following as possible: (a) all text messages made by or
                      on Credit One’s behalf, at any time during the “relevant time
27                    period”, using the system used to text 954-913-8965, (b) the
                      telephone number to which each such call was made, (c) the
28                    substance of any form messages used in the text (d) the name of the

                                                     -9-
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 10 of 15



 1                      person texted, (e) disposition codes for each text, (f) the date and
                        time of each text, (g) the address of each person texted, (i) whether
 2                      the person texted had previously asked that they not be texted, and
 3                      (j) whether the person texted was not the person alleged to owe the
                        debt in question. If you contend that a response to this request is not
 4                      possible, please explain why with specificity.

 5    See excerpts from Plaintiff’s First Set of Requests for Production of Documents to Credit One,

 6    attached as Exhibit D, at RFP No. 15 (emphasis added). This request (as with much of Plaintiff’s

 7    proposed discovery) shows that discovery disputes in this litigation will hinge on the definition of

 8    “ATDS” (as well as on individualized issues of consent that also make responding to such a

 9    request impossible), and there well could be inconsistent rulings should the Court proceed with

10    determining discovery disputes under a definition of ATDS (i.e., a system that stores numbers)

11    that later may be found invalid. And it is not insignificant amounts of data sought from the

12    Bank’s proprietary and secure systems with such requests—as Plaintiff’s counsel here knows

13    from earlier attempt to certify ATDS claims against Credit One in a Florida class action, records

14    relating to communications with customers at numbers they provided Credit One involve billions

15    of data fields.

16            The Supreme Court is currently considering what dialing equipment could lead to

17    potential liability to Plaintiff under the TCPA in this case, and that decision will impact how this

18    Court should address disputes between the parties over discovery as well as over liability under

19    Section 227(b). If the Supreme Court agrees that any device that can store numbers is an ATDS

20    restricted by the TCPA then Credit One would know how to respond to Plaintiff’s discovery

21    requests with a set definition of “automatic telephone dialing system” in place. But in the event

22    the Supreme Court agrees with the majority of Circuit courts that an ATDS claim depends on the

23    use of a random/sequential number generator, Credit One would be able to establish that it has no

24    information to produce relevant to “using an ATDS” and instead would have a complete defense

25    to Plaintiff’s claims.

26            It thus would harm Credit One to force it to conduct discovery and motion practice at this

27    juncture when the significant expenditure of resources involved in those battles could well prove

28    to be unnecessary. See, e.g. Larroque v. First Advantage Lns Screening Sols., Inc., 2016 WL

                                                        - 10 -
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 11 of 15



 1    39787 at *2 (N.D. Cal. Jan. 4, 2016) (holding that the defendant will suffer significant hardship if

 2    the case is not stayed because it will be required to engage in expensive discovery and briefing

 3    that may be rendered moot.). A young case, at least from the standpoint of litigation efforts, if

 4    not time alone, favors staying this action. See Seefeldt v. Ent. Consulting Intl., LLC., 4:19-cv-

 5    00188, 2020 WL 905844, at *3–4 (E.D. Mo. Feb. 25, 2020); St. Louis Heart Ctr, Inc. v.

 6    Athenahealth, Inc., 2015 WL 6777873 at *5 (E.D. Mo. Nov. 4, 2015) (staying a TCPA action

 7    where a Supreme Court decision was pending for, amongst other reasons, the “very young” age of

 8    the case that had not yet conducted much discovery and had not yet litigated substantive issues).

 9           The second Landis factor thus supports Credit One’s Motion.

10    C.     A Stay Will Likely Simplify the Issues of Proof and Questions of Law.

11           The third consideration is whether a stay would serve the “orderly course of justice

12    measured in terms of the simplifying or complicating of issues of proof and questions of law

13    which could be expected to result from a stay.” Lockyer, 398 F.2d at 1110. This factor is satisfied

14    where the resolution of a case hinges on the interpretation of a federal agency regulation, and a

15    stay will enable the district court to await a final interpretation of the regulation. See Calif. Dept.

16    of Water Resources v. Powerez, 653 F. Supp. 2d 1057, 1066 (E.D. Cal. Sept. 4, 2009).

17           Here, failing to wait for a ruling from the Supreme Court on this central issue of TCPA

18    liability will likely waste judicial resources and create procedural uncertainty and confusion in

19    discovery (as discussed above), since the definition of “ATDS”—use of which is a central

20    element of any Section 227(b) claim—will be determined and settled by the Supreme Court’s

21    opinion. Moreover, entering a stay will help ensure the uniform and national interpretation of

22    TCPA cases and will minimize inconsistent rulings. The Court and the parties should not invest

23    resources in discovery battles, or siding with one line of cases or the other, when the Supreme

24    Court will determine the scope of the TCPA’s restrictions.

25    D.     Other Courts Have Already Begun Staying Proceedings Pending the Supreme
             Court’s Ruling in Facebook.
26

27           Other courts faced with TCPA claims alleging use of an ATDS and requests for stays

28    pending the Supreme Court’s ruling already have agreed to stay the cases in the interest of

                                                      - 11 -
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 12 of 15



 1    judicial economy. This, too, favors entering the stay to preserve judicial resources. For example,

 2    on July 14, 2020, the Eighth Circuit agreed to hold in abeyance the appeal in a TCPA case

 3    involving Section 227(b) liability pending the Supreme Court’s decision in Facebook. See Beal

 4    v. Outfield Brew House, LLC, No. 20-1961 (8th Circuit, July 14, 2020) (Entry ID: 4933647). And

 5    in another putative nationwide class action regarding text messages sent by a national bank

 6    allegedly with an ATDS, a district court within the Ninth Circuit agreed that proceedings should

 7    be stayed pending a decision on the merits in Facebook. See Young v. Bank of America N.A.,

 8    Case. No. 4:19-cv-03867-JST (N.D. Cal., July 15, 2020) (ECF No. 31 at 5).

 9           In the Eastern District of California, a federal court that stayed a TCPA action to await a

10    ruling in Barr (see Hoffman v. Jelly Belly Candy Co., 2020 U.S. Dist. LEXIS 112663, No. 2-19-

11    cv-01935-JAM-DB (E.D. Cal. Jun. 26, 2020)), noted in that earlier order that the Facebook

12    certiorari petition, if taken, would also have significant impact on the plaintiff’s claims that he

13    received text messages sent with an ATDS. Id. at *6. Consequently, on July 17, 2020, that Court

14    decided that the stay in place for Barr for claims brought under Section 227(b) should continue

15    until Facebook has been decided by the Supreme Court. See Hoffman v. Jelly Belly Candy Co.,

16    Case No. 2-19-cv-01935-JAM-DB (Dkt. No. 22). A similar ruling is the most efficient and

17    proper course of action here.

18    ///

19    ///

20    ///

21    ///

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///

                                                    - 12 -
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 13 of 15



 1                                         IV.    CONCLUSION

 2            Credit One respectfully requests that the litigation be stayed pending the Supreme Court’s

 3    ruling in Facebook, Inc. v. Duigid., cert. granted July 9, 2020, case no. 19-631, and that the

 4    parties be ordered to file a joint status report within two weeks of the conclusion of the Facebook

 5    case.

 6    DATED: July 20, 2020                              SNELL & WILMER L.L.P.
 7
                                                        By: /s/ Michael Paretti
 8                                                          Michael Paretti
                                                            Nevada Bar No. 13926
 9                                                          Becca Wahlquist
                                                            Admitted pro hac vice
10                                                          3883 Howard Hughes Parkway
                                                            Suite 1100
11                                                          Las Vegas, Nevada 89169
12                                                           Attorneys for Defendant Credit One Bank,
                                                             N.A.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    - 13 -
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 14 of 15



 1                                    CERTIFICATE OF SERVICE

 2           I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen

 3    (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be

 4    served a true and correct copy of the foregoing MOTION TO STAY LITIGATION AND

 5    DISCOVERY PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING

 6    OF “ATDS” UNDER 47 U.S.C. § 227(A) by the method indicated:

 7                  BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
      
                    electronic filing and service upon the Court’s Service List for the above-referenced
 8
                    case.
 9

10           DATED this 20th day of July, 2020.
11

12                                                /s/ Michael Paretti
                                                  An Employee of Snell & Wilmer L.L.P.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   - 14 -
     Case 2:20-cv-00266-GMN-EJY Document 31 Filed 07/20/20 Page 15 of 15



 1                                         INDEX OF EXHIBITS

 2    Exhibit No.      Description                                                 No. of Pages
      A                Facebook Petition for Certiorari                            53
 3    B                Facebook’s Supplemental Brief                               16
      C                Excerpts from Plaintiff’s First Set of Interrogatories to   4
 4                     Credit One
      D                Excerpts from Plaintiff’s First Set of Requests for         4
 5                     Production of Documents to Credit One
 6
      4846-5258-5411
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     - 15 -
